People v Johnson (2017 NY Slip Op 08198)





People v Johnson


2017 NY Slip Op 08198


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Friedman, J.P., Gische, Kapnick, Moulton, JJ.


5015 4278/12

[*1]The People of the State of New York, Respondent,
vGlen Johnson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ellen Stanfield Friedman of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J. at plea and sentencing; Marcy L. Kahn, J. at resentencing), rendered May 7, 2013, as amended September 23, 2014, convicting defendant, upon his plea of guilty, of stalking in the first degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
Defendant did not preserve his claim that his guilty plea was involuntary and unknowing because the promised sentence was unlawful (see People v Williams, 27 NY3d 212 [2016]), and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. Defendant successfully moved under CPL 440.20 to have his unlawful sentence of three years replaced by a lawful sentence of two to four years. Even assuming, without deciding, that defendant would have been entitled to withdraw his plea (the remedy he
requests on appeal), he expressly declined that remedy at resentencing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK